Citation Nr: 1020560	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for dysthymic disorder prior to May 20, 2008.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for dysthymic disorder as of May 20, 2008.   

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for cervical spine disability prior to May 20, 
2008.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for cervical spine disability as of May 20, 
2008.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbosacral spine disability prior to May 
20, 2008.

6.  Entitlement to an initial disability evaluation in excess 
of 20 percent for lumbosacral spine disability as of May 20, 
2008.

7.  Entitlement to one or more separate compensable ratings 
for radiculopathy affecting the bilateral upper extremities, 
as secondary to the Veteran's service-connected cervical 
spine disability.  

8.   Entitlement to one or more separate compensable ratings 
for radiculopathy affecting the bilateral lower extremities, 
as secondary to the Veteran's service-connected lumbosacral 
spine disability.  

9.  Entitlement to a total disability rating based on the 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1996 to June 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2005, 
February 2006, and July 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   
During the pendency of the Veteran's appeal, the RO granted 
an increased evaluation for the service-connected dysthymic 
disorder from 30 percent to 50 percent, and from 10 percent 
to 20 percent for both the lumbosacral and cervical spine 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. Thus, the issues addressed herein 
remain in appellate status.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims held that a claim for a total 
disability rating based upon unemployability of the 
individual is part of an increased rating claim when such 
claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that a veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  Based on the foregoing, the Board finds 
that a claim of TDIU is raised by the record in this case 
where the Veteran asserts that he is unemployed due to 
service-connected disability.  See, e.g., Veteran's 
Application for Increased Compensation Based on 
Unemployability, July 2008; Social Security Administration 
(SSA) Disability Determination, May 2007 (showing 
compensation granted on the basis of back and psychiatric 
disorders, each of which is service-connected).  

However, the Board finds that further evidence is needed 
before the TDIU matter is ready for Board adjudication.  
Therefore, although part and parcel of the same claim for 
increased compensation benefits, the Board finds it 
appropriate for the purposes of judicial economy to decide 
the threshold increased rating claims prior to remanding the 
TDIU matter for further development.  

The Board also notes that when rating diseases and injuries 
of the spine, 38 C.F.R. § 4.71a instructs that, in addition 
to rating orthopedic impairment, any associated objective 
neurologic abnormalities, including, but not limited to bowel 
or bladder impairment, should be evaluated separately under 
an appropriate diagnostic code.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  In this case, 
two different rating decisions issued by the RO have 
discussed neurologic abnormalities, but these documents are 
somewhat unclear as to exactly what neurological impairment 
is or is not subject to service connection at this time.  
Therefore, as discussed in full below, additional development 
and clarification is necessary prior to adjudication of the 
matters related to evaluation of neurological impairment 
presented by the service-connected lumbosacral and cervical 
spine disabilities.  As these matters are separate and 
distinct from the evaluations awarded for orthopedic 
manifestations of spine disease, the Board will proceed with 
adjudication of the orthopedic aspects of the claim while 
remanding the neurological aspects for further development.  

The issues of TDIU and separate compensable evaluations for 
any objective neurologic abnormalities affecting the upper or 
lower extremities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 20, 2008, the Veteran's dysthymic disorder 
was primarily manifested by symptoms of depressed mood, 
anxiety, and sleep impairment without panic attacks or 
impairment of thought process or communication.  

2.  As of May 20, 2008, the Veteran's dysthymic disorder is 
primarily manifested by continued symptoms of depressed mood, 
anxiety, and sleep impairment with increasing irritability 
and angry outbursts.  The Veteran's psychiatric disability is 
not manifested by symptoms of the severity contemplated by 
the diagnostic criteria for the next higher rating.
3.  Prior to May 20, 2008, the Veteran's cervical spine 
disability was primarily manifested by cramping pain in the 
neck when lifting weight, tenderness, a pressure sensation in 
the posterior aspect, and cervical muscle spasm.  Resolving 
any reasonable doubt in favor of the Veteran, there is also 
diagnostic imaging evidence of straightened cervical lordosis 
in conjunction with diagnosed muscle spasm.  

4.  As of May 20, 2008, the Veteran's cervical spine 
disability is primarily manifested by symptoms as above with 
increasing complaints of radiating pain and decreased range 
of motion that does not rise to the level contemplated at the 
next higher evaluation. 

5.  Throughout the appellate period, the Veteran's 
lumbosacral spine disability is primarily manifested by 
subjective complaints of low back pain with radiating pain to 
the right leg.  Pain on motion, straightened spinal curvature 
or reversed lordosis, and demonstrable muscle spasm were 
exhibited upon examination.  Upon range of motion testing, 
forward flexion of no less than 35 degrees was exhibited.  

6.  As of May 20, 2008, the Veteran's functional loss due to 
his low back pain is found to result in additional 
lumbosacral disability that is at least equivalent to 5 
further degrees of limitation of forward flexion, 
constituting a total of 30 degrees or less of forward 
flexion.  


CONCLUSIONS OF LAW

1.  Prior to May 20, 2008, the criteria for an initial rating 
in excess of 30 percent for dysthymic disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130 Diagnostic Code 9433 
(2009).

2.  As of May 20, 2008, the criteria for an initial rating in 
excess of 50 percent for dysthymic disorder are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.130 Diagnostic Code 9433 
(2009).

3.  Prior to May 20, 2008, the criteria for an initial 20 
percent rating, and no higher, are met as of the date of 
claim for the Veteran's cervical spine disability.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5021-5243 (2009).

4.  As of May 20, 2008, the criteria for an initial rating in 
excess of 20 percent for the Veteran's cervical spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5021-5243 (2009).

5.  Prior to May 20, 2008, the criteria for an initial 20 
percent rating, and no higher, are met as of the date of 
claim for the Veteran's lumbosacral spine disability.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5021-5243 (2009).

6.  As of May 20, 2008, the criteria for an initial 40 
percent rating for the Veteran's lumbosacral spine disability 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5021-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of these claims regarding increased ratings 
for psychiatric and spine disabilities, as they are 
specifically appeals of the initial ratings assigned in 
conjunction with the grants of service connection, adequate 
notice was not delivered prior to the initial assignment of 
the ratings in question.  However, once service connection is 
granted, the claim is substantiated and prior notice defects 
are rendered non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Thus, VA's duty to notify with respect to these 
claims has been satisfied.

Nonetheless, in March and May 2006, the AOJ also notified the 
Veteran of information and evidence necessary to substantiate 
the claims for higher initial ratings.  This notice provided 
the Veteran with the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran was 
medically evaluated in conjunction with his claims and the 
Board finds that the examinations provided to the Veteran are 
adequate for rating purposes as they include subjective and 
objective evidence clearly reflecting the level of disability 
experienced by the Veteran and sufficiently address the 
rating criteria with respect to the claims addressed in this 
decision.  The duty to assist has been fulfilled.

Disability Evaluations

The Veteran seeks a higher evaluation for his service-
connected dysthymic disorder, and disabilities of the 
cervical and lumbosacral spinal segments.  Disability 
evaluations are determined by application of VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), 
the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Due to distinct periods of severity over the 
course of the present appellate period in this Veteran's 
case, staged ratings are utilized herein.  

Dysthymic disorder

Service connection was established for dysthymic disorder by 
rating decision in February 2006 and evaluated as 30 percent 
disabling under DC 9433.  By rating decision in July 2008, 
the evaluation was increased to 50 percent disabling as of 
the date of most recent VA examination in May 2008.  

The rating criteria for dysthymic disorder, under DC 9433, 
are included in the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  A 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, DC 9433.

A higher 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders, published by the American Psychiatric 
Association (DSM-IV).  That manual includes a Global 
Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness where higher numbers 
reflect greater functionality and lower numbers reflect more 
severe symptomatology.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996)(citing DSM-IV).  During the present appeal, 
this Veteran has been assigned GAF scores ranging from 55 to 
65.  See VA examinations, May 2008 & December 2005 
(reflecting GAF scores of 60); VA examination, May 2007 
(showing GAF of 55); VA treatment record, October 2005 
(showing GAF of 65).  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The score of 61-70 
indicates mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. text rev. 2000).   

Upon initial VA mental disorders examination in December 
2005, the Veteran described depression arising from his 
inability to be productive due to physical pain and swelling.  
He complained of irritability and aggression.  The Veteran 
appeared clean, adequately dressed and groomed, and was fully 
alert and oriented to person, time, and place.  The Veteran 
had good attention with fair memory and concentration.  His 
affect was noted to be blunted with depressed mood.  His 
speech was clear and coherent and he exhibited good impulse 
control.  There was no impairment of thought process or 
communication and no delusions or hallucinations described.  
The Veteran was not suicidal or homicidal.  No panic attacks 
were described.  Sleep impairment was noted to be chronic, 
but responding to the use of medications.  VA examination, 
December 2005.
The diagnosis was of dysthymic disorder caused by limitations 
and continuous pain produced by the Veteran's service-
connected spinal cord conditions.  Id.  These findings were 
generally consistent with a previous June 2002 mental health 
evaluation conducted at the local naval hospital, and other 
contemporaneous treatment records.  For example, at an 
initial VA psychiatric appointment in October 2005 the 
Veteran was described as tense, apprehensive, or anxious with 
a sad affect.  He was, however, alert and fully oriented 
without evidence of panic attacks, delusions, obsessions, 
compulsions, or disorders of perception.  Speech was 
coherent, relevant, and logical.  VA treatment record, 
October 2005.  

Thereafter, upon VA mental disorders examination in May 2007, 
the Veteran described similar problems with feeling sad or 
depressed, and experiencing irritability, loss of interest in 
daily activities, loss of energy, inability to concentrate, 
anxiety, and insomnia.  He reported experiencing mood 
symptoms on a daily basis that moderately interfered with his 
daily living.  Clinical findings were essentially equivalent 
to those previously described, in particular showing no 
impairment of thought process or communication and no 
evidence of inappropriate behavior.  Memory for recent, 
remote, and immediate events was intact.  The Veteran was 
found to be able to have a job and perform adequately in a 
working environment from a psychiatric perspective.  VA 
examination, May 2007.  

Upon subsequent VA examination in May 2008, the Veteran 
continued to report symptoms consistent with those described 
above, with increased feelings of anger.  He described his 
symptoms as being moderately severe and occurring everyday.  
He was found to be combative and tense, raising his voice and 
becoming verbally agitated during the examination.  His 
attitude toward the examiner was noted to be suspicious, 
contemptuous, and irritable.  He was noted to have an 
overabundance of ideas and circumstantial thought process, 
and his thought content was noted to be preoccupied with one 
or two topics.  There were no hallucinations or panic attacks 
identified.  Homicidal or suicidal thoughts were noted to be 
present, but not described.  Immediate memory was noted to be 
severely impaired with inability to recall any word after a 
five minute delay. The examiner stated that there was not 
total occupational and social impairment due to mental 
disorder, but there was reduced reliability and productivity 
due to the mental disorder symptoms.  VA examination, May 
2008.  

Prior to the May 2008 examination, the Board finds no 
evidence that the Veteran experienced symptoms of such 
severity as to more nearly approximate those contemplated at 
the next higher rating of 50 percent or greater.  For 
example, the Veteran was shown to have depressed mood, 
anxiety, and chronic sleep impairment, but not to have panic 
attacks, memory impairment, difficulty in understanding 
complex commands, spatial disorientation, or inability to 
perform activities of daily living.  VA examinations supra; 
38 C.F.R. § 4.130.  As such, the Board finds that an initial 
rating in excess of 30 percent is not warranted prior to May 
2008.  

As of the May 2008 examination, however, a demonstrable 
increase in psychiatric symptomatology is noted.  In 
particular, the Veteran was noted to be particularly angry 
and combative, raising his voice during the examination.  The 
examiner found that there was reduced reliability and 
productivity due to mental symptoms, which is described in 
the criteria for a 50 percent rating.  VA examination, May 
2008; 38 C.F.R. § 4.130.  However, the Board does not find 
that the Veteran exhibits symptomatology consistent with the 
severity contemplated by the diagnostic criteria for an 
evaluation of 70 percent or greater.  In particular, although 
the Veteran is shown to become angry and lose his temper 
intermittently during the examination, he is not shown to 
have symptomatology consistent with obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, or neglect of personal 
appearance and hygiene.   Total occupational and social 
impairment is not found.  As such, as of May 2008, an 
evaluation of 50 percent, and no higher is warranted.  In 
all, the Board finds the existing staged ratings for the 
Veteran's service-connected psychiatric disorder to be 
appropriate.  

Before proceeding to a discussion of the applicable ratings 
for the Veteran's spinal disabilities, the Board notes that 
both the cervical and lumbosacral disabilities are currently 
rated with the use of hyphenated diagnostic codes.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  Here, the RO has 
established the Veteran's current spine disability ratings 
under DC 5021-5243 indicating a rating for myositis based 
upon the diagnostic criteria applicable to intervertebral 
disc syndrome (IVDS).  See Rating decision code sheet, July 
2008; see also 38 C.F.R. § 4.71a (noting that diseases under 
DC 5021, among others, are to be rated on limitation of 
motion of the affected part).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Cervical Spine

Service connection was established for the Veteran's cervical 
spine condition, to include multilevel cervical disc 
herniation, bulging annulus, osteophytosis and cervical 
muscle spasm by rating decision in September 2005 and 
initially evaluated as 10 percent disabling.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following ratings pertinent to the 
cervical spine.  A 10 percent disability rating is assigned 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Id.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  Id.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal combined range of motion of the cervical 
spine is 340 degrees.  Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  Id. at Note 2.

Upon VA examination in October 2004, the Veteran reported 
crampy neck pain when lifting moderate weight.  He also 
discussed occasional muscle spasm, and a pressure sensation 
in the posterior aspect of the neck, especially at flexion.  
Posture was noted to be good with a tendency to bend forward.  
The examiner expressly noted "no kyphosis, scoliosis or 
lordosis."  VA examination, October 2004.  Gait was steady.  
Tenderness at the C4-C5 level was noted upon examination.  
Right shoulder limitation of motion was noted to be secondary 
to pain, but cervical range of motion was not expressly 
recorded.  The examiner noted the "rest of joints" 
exhibited normal range of motion.  Id.  Muscle tone was 
adequate with no deformities, no contracture, no atrophy, no 
lack of endurance or fatigue with repetitive movement.  The 
rendered diagnoses included cervical muscle spasm.  The 
examiner also recorded impression from a cervical MRI done in 
August 2002, which noted straightening of the cervical 
lordosis.  Id. 

While the examiner did not identify lordosis of the cervical 
spine upon visual inspection, the Board finds diagnostic 
imaging evidence to be more precise, and thus more probative 
as to the question of whether lordosis or abnormal spinal 
contour existed.  Specifically, muscle spasm or guarding 
severe enough to result in abnormal spinal contour, to 
include lordosis, is sufficient to warrant a higher 20 
percent initial rating.  38 C.F.R. § 4.71a.  The medical 
evidence in this case does not explicitly state that the 
abnormal cervical contour identified on MRI is due to the 
Veteran's diagnosed cervical muscle spasm; however, the Board 
will resolve any reasonable doubt in the Veteran's favor and 
find that a 20 percent rating is warranted throughout the 
appellate period in light of the documented coexistence of 
these symptoms.  38 C.F.R. § 4.3 (2009).  

Subsequent to the assignment of the initial rating for 
cervical disability, the Veteran sought a higher rating based 
upon worsening symptomatology and was thus afforded a new VA 
Compensation and Pension examination on May 20, 2008.  At 
that time, he reported pain of a severity of 8 on a scale of 
10, occurring in the cervical area and radiating to the upper 
extremities.  He described experiencing weekly flare-ups 
lasting three to four hours, aggravated by overhead 
activities and alleviated by medication.  There was no 
additional limitation of motion or functional impairment 
during such flare-ups.  VA examination, May 2008. 

Upon examination, range of motion testing resulted in forward 
flexion from 0 to 30 degrees with pain at the last 10 
degrees.  Extension was zero to thirty five degrees, also 
with pain at the last 10 degrees.  Lateral flexion was zero 
to 20 degrees bilaterally with pain at the last 10 degrees, 
lateral rotation was zero to 40 degrees bilaterally with pain 
at the last 20 degrees.  The examiner noted the degree of 
functional loss at each range of motion as due to pain.  The 
Board finds this not to be an estimate of the additional 
functional loss beyond range of motion testing, but rather, 
as the numbers reported are exactly equal to the reduction in 
range of motion, the Board finds this notation to merely be 
another way to document the decreased range of motion, i.e., 
the Veteran lacked 15 degrees forward flexion, 10 degrees 
extension, 25 degrees each of bilateral flexion, and 40 
degrees each of bilateral rotation.  VA examination, May 
2008.  This equates to a combined range of motion of 185 
degrees, and represents a significant decrease from cervical 
spine range of motion testing completed in March 2007 as part 
of a Social Security Administration disability determination.  
See SSA records.    

Forward flexion of 30 degrees, as documented in May 2008, 
warrants a 20 percent rating.  The RO therefore, increased 
the evaluation for the Veteran's cervical spine disability 
from 10 percent to 20 percent as of the date of the May 20, 
2008 VA examination showing the applicable limitation of 
motion.  See Rating decision, July 2008.  The Board has since 
determined, as discussed above, that the 20 percent 
evaluation is warranted throughout the appellate period on 
other grounds.  Nonetheless, the Board finds no basis upon 
which a rating in excess of 20 percent for the orthopedic 
manifestation of the Veteran's cervical spine disease is 
warranted at any time.  

Furthermore, there is no additional limitation of motion or 
functional impairment during flare-ups.  DeLuca supra.  Even 
if forward flexion were considered to end where the Veteran's 
pain is described as beginning at 20 degrees, this does not 
rise to the level of forward flexion limited to 15 degrees or 
less as required for a 30 percent evaluation.  As such, the 
Board finds that an additional rating is not warranted based 
upon functional loss.  38 C.F.R. §§ 4.40, 4.45.  Fixation or 
ankylosis of the cervical spine is not present, thus 
precluding evaluation at the 40 or 100 percent levels.  VA 
examination, supra; 38 C.F.R. § 4.71a.  

The Board has also considered applicability of evaluating the 
Veteran's spine disability as Intervertebral Disc Syndrome 
(IVDS) which permits evaluation under either the General 
Rating Formula described above, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 
(2009).
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides two evaluations in excess of 
the current rating, a 40 percent rating for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  For the purposes of rating 
under this formula, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  
However, there is no medical evidence that this Veteran has 
been prescribed bed rest by a physician during the past 12 
months, nor does he so contend.  VA examination, May 2008.  
Thus, in the absence of bed rest totaling 4 weeks or more 
within the past year, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes cannot yield a 
higher rating for this Veteran's cervical spine disability.  
Additional neurological manifestations potentially associated 
with the Veteran's cervical spine disability are addressed in 
the remand below.  
Therefore, in sum, notwithstanding the possibility of one or 
more separately compensable rating for neurological 
manifestations affecting the upper extremities, as discussed 
in the remand below, the Board finds no basis for a rating in 
excess of 20 percent for the orthopedic manifestations of the 
Veteran's cervical spine disease at any time during the 
appellate period.  The Board does, however, find evidence to 
warrant assignment of the 20 percent rating throughout the 
appellate period, eliminating an earlier staged period at a 
10 percent rating.  

Lumbosacral/thoracolumbar spine

Service connection was established for the Veteran's lower 
back condition, variously referred to as a lumbosacral or 
thoracolumbar spine disability, by rating decision in 
September 2005 and initially evaluated as 10 percent 
disabling.  The Veteran disagreed with the initial rating 
assigned, and the RO assigned a higher 20 percent rating as 
of the date of the May 20, 2008 VA examination.  As with 
analysis of the cervical spine evaluation above, the Board 
finds grounds to award a 20 percent rating for the Veteran's 
low back condition throughout the appellate period.  

With respect to the thoracolumbar spine, the General Rating 
Formula for Diseases and Injuries of the Spine provides a 10 
percent disability rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  General rating formula 
at Note(2), supra.  

Upon examination in October 2004, the Veteran exhibited full 
range of motion of the low back, with some pain.  Mild muscle 
spasm was also noted in the right side of the paravertebral 
area at the level of L5-S1.  Lumbosacral disc disease and 
muscle spasm were diagnosed.  The Veteran was noted to have 
good posture, although he was noted to tend to bend 
forwardly.  The examiner noted no kyphosis, scoliosis, or 
lordosis; however upon lumbosacral MRI, straightened 
curvature of the spine was observed.  VA examination, October 
2004.  Based upon the foregoing, when any reasonable doubt is 
resolved in favor of the Veteran, the Board finds that muscle 
spasm and objective evidence of abnormal lumbosacral contour 
warrant a 20 percent rating prior to May 20, 2008, although 
as above, the abnormal spinal contour is not explicitly 
attributed to the coexistent muscle spasm in this case.  
38 C.F.R. §§ 4.3,  4.71a. 

The Board finds, however, that a rating in excess of 20 
percent is not warranted prior to May 20, 2008.  VA treatment 
records document continued complaints of low back pain.  The 
Social Security Administration also requested additional 
examination to determine the severity of the lumbar spine 
disability, and March 2007 range of motion testing reflected 
forward flexion of the lumbar spine of 50 degrees, with 
lateral flexion of 15 degrees bilaterally.  Extension and 
bilateral rotation measurements are not recorded on this 
date, precluding combined range of motion calculation, but 
forward flexion limited to 50 degrees is consistent with the 
criteria for a 20 percent rating, and no higher.  38 C.F.R. 
§ 4.71a.  In reviewing contemporaneous VA treatment records, 
the Veteran has ongoing complaints of back pain, and while 
there may be some degree of functional loss due to pain that 
causes some additional disability beyond that reflected on 
range of motion measurements, the Board does not find that 
any such functional loss rises to the level of 20 additional 
degrees of reduction of forward flexion, so as to warrant the 
next higher rating applicable to the thoracolumbar spine.  
See DeLuca v.  Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a.   

However, upon most recent examination in May 2008, the 
Veteran exhibited forward flexion of 35 degrees, extension of 
10 degrees, bilateral lateral flexion of 10 degrees, and 
bilateral rotation of 10 degrees.  The Veteran experienced 
pain in the later 10 to 20 degrees of each range of motion.  
The examiner notes that the Veteran was asked to repeatedly 
flex the lumbosacral area, but was unable to complete that 
task due to pain.  Muscle spasms as well as severe tenderness 
in the lumbosacral area were recorded.  The Board finds that 
the Veteran's functional loss due to pain represents 
additional disability, at least equivalent to five degrees of 
additional limitation of flexion or favorable ankylosis based 
upon inability to flex in repetition, such that a 40 percent 
rating for lumbosacral disability is warranted as of May 20, 
2008.  38 C.F.R. § 4.71a.  The Board does not find that the 
severity of the Veteran's disability, including consideration 
of functional loss, is equivalent to unfavorable ankylosis of 
the entire thoracolumbar spine or of the spine in its 
entirety.  As such, a 40 percent rating, and no higher, is 
warranted as of May 20, 2008.  
The Board has also considered applicability of evaluating the 
Veteran's low back disability as Intervertebral Disc Syndrome 
(IVDS) which, as discussed above,  permits evaluation under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, the Veteran denies bed rest prescribed by 
a physician during the past 12 months.  VA examination, May 
2008.  Therefore, rating based upon the duration of 
incapacitating episodes is not applicable.  38 C.F.R. § 
4.71a, DC 5243 (2009).  Neurological impairment secondary to 
the lumbosacral spine disability will be considered 
separately pursuant to the remand below. 

Lastly, in reaching the above decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  As such, further discussion of extraschedular 
ratings is not required at this time.


ORDER

Prior to May 20, 2008, an initial disability evaluation in 
excess of 30 percent for dysthymic disorder is denied.   

As of May 20, 2008, an initial disability evaluation in 
excess of 50 percent for dysthymic disorder is denied.   

Prior to May 20, 2008, an initial 20 percent rating for the 
Veteran's cervical spine disability, and no higher, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

As of May 20, 2008, an initial disability evaluation in 
excess of 20 percent for cervical spine disability is denied.  

Prior to May 20, 2008, an initial 20 percent rating for the 
Veteran's lumbosacral spine disability, and no higher, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

As of May 20, 2008, an initial 40 percent disability 
evaluation for lumbosacral spine disability is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

A review of the record reveals that additional evidentiary 
development is required prior to adjudication of the issue of 
entitlement to TDIU, now raised, as well as prior to 
adjudication of the matters of entitlement to one or more 
separate ratings for neurological manifestations of the 
service-connected cervical and lumbosacral spine disease.  
38 C.F.R. § 19.9; see also Rice supra.  In particular, a 
medical opinion is necessary to determine the nature and 
severity of the Veteran's neurological complaints, and to 
determine whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Further clarification is also needed from 
the RO to clarify potential discrepancies in the rating 
decisions dated in September 2005 and July 2008.

In particular, the cover page of the September 2005 rating 
decision states that service connection for cervical spine 
disability is granted effective in June 2004.  The listing of 
the specific cervical spine disabilities awarded service 
connection includes "motor neuron disease of the upper 
extremities."  Rating decision, September 2005.  This 
neurological condition is again listed in the text of the 
rating decision itself, and noted to have been established as 
directly related to military service.  The decision further 
notes complaints of right scapular pain but that diagnostic 
testing showed no evidence of radiculopathy in the upper 
extremities.  On the rating decision code sheet, from which 
compensation is determined, there is no mention of motor 
neuron disease or any other neurological abnormality of the 
upper extremities as associated with the service-connected 
cervical disability.  As such, the Board cannot deduce 
whether the upper extremity neurological complaints are or 
are not included in the existing cervical spine evaluation.  
More importantly, it must be clear to the Veteran exactly 
which disabilities are service-connected and which are not 
service-connected at a given time.  Clarification on this 
point is required from the RO prior to proceeding. 

Similarly, the Board finds that the July 2008 rating decision 
code sheet is somewhat unclear as to whether left leg 
radiculopathy, right leg radiculopathy, or both, are intended 
to be subject to service connection.  Specifically, the 
examination upon which the rating in question was based found 
decreased pinprick sensation in the right lower extremity 
only.  Lasegue's sign was positive in the right side only.  
Diagnoses included clinical right sided lumbosacral 
radiculopathy.  VA examination, May 2008.  There is no 
apparent diagnosis of left leg radiculopathy.  See also 
Private neurological evaluation within SSA records, March 
2007 (diagnosing right S1 radiculopathy only, but noting left 
leg S1 hypesthesia to pinprick).  In the July 2008 rating 
decision in which the RO initially granted service connection 
for lower extremity neurological abnormality associated with 
the lumbosacral spine orthopedic disability, the code sheet 
reads as follows:

	CLINICAL LUMBOSACRAL RADICULOPATY OF LEFT LEG 
(NEUROLOGICAL MANIFESTATION) CLAIMED AS SCIATIC NERVE, TO 
INCLUDE RIGHT LEG CONDITION ASSOCIATED WITH DISC DISEASE OF 
LUMBOSACRAL SPINE L4-L5, L5-S1; LUMBOSACRAL MUSCLE SPASM; 
CLAIMED AS CHRONIC LOWER BACK PAIN; LOWER BACK CONDITION

Although hardly the model of clarity, the Board finds that 
this statement appears to award a single compensable rating 
for radiculopathy affecting the bilateral lower extremities.  
Yet that interpretation is called into question as the text 
of the rating decision itself refers only to radiculopathy 
affecting the right leg, not the left leg.  As such, it 
appears that the reference to left leg radiculopathy on the 
code sheet may represent mere typographical error.  
Nonetheless, clarification must be sought prior to 
adjudication of the issue of entitlement to one or more 
separate compensable ratings for radiculopathy affecting the 
bilateral lower extremities, as secondary to the Veteran's 
service-connected lumbosacral spine disability.  To be clear, 
if the July 2008 code sheet does contain typographical error, 
the RO should correct such error prior to proceeding with the 
appeal.  If the July 2008 code sheet is not in error, and 
neurological impairment affecting each leg is intended to be 
service-connected, the RO should address the merits of 
separate ratings established for right and left leg 
neurological symptomatology.

Finally, the Board notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in March 2008.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
March 2008 forward.  

2.  Review the September 2005 rating 
decision, comparing the cover page and 
text which states that service 
connection for cervical spine 
disability includes "motor neuron 
disease of the upper extremities" with 
the rating decision's code sheet which 
does not include neurological 
manifestation affecting the upper 
extremities.  Clarify, and document for 
the record, whether the Veteran's upper 
extremity neurological complaints are, 
or are not, included in the existing 
cervical spine evaluation as 
established by the September 2005 
rating decision.  

3.  Review the July 2008 rating 
decision, and determine whether the 
reference to left leg radiculopathy on 
the code sheet represents typographical 
error, or whether compensation for 
neurological abnormalities of the 
bilateral lower extremities was the 
intended result.  

If the July 2008 code sheet does 
contain typographical error, the RO 
should correct such error prior to 
proceeding with the appeal.  If the 
July 2008 code sheet is not in error, 
and neurological impairment affecting 
each leg is intended to be service-
connected, the RO should consider the 
merits of separate ratings established 
for right and left leg neurological 
symptomatology.

4.  Schedule the Veteran for a VA 
neurological examination to determine 
the true nature and current severity of 
his neurological complaints of the 
bilateral upper and lower extremities, 
as secondary to the service-connected 
cervical and lumbar spine disabilities.  

The examiner is asked to determine 
whether the Veteran's service-connected 
disabilities alone, to include any 
associated objective neurologic 
abnormalities resulting from the 
service-connected spine disabilities, 
are of sufficient severity to produce 
unemployability.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, it 
should be undertaken prior to further 
claims adjudication.  

6.  Thereafter, readjudicate the issues 
of entitlement to one or more separate 
compensable ratings for radiculopathy 
affecting the bilateral upper and/or 
lower extremities, as secondary to the 
Veteran's service-connected spinal 
disabilities, as well as the issue of 
TDIU.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested pursuant to this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending a requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


